 


109 HR 3998 IH: To provide farm debt and program relief to African-American farmers who suffered discrimination in the administration of Department of Agriculture farm credit programs and other agriculture programs, and for other purposes.
U.S. House of Representatives
2005-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3998 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2005 
Ms. McKinney introduced the following bill; which was referred to the Committee on Agriculture 
 
A BILL 
To provide farm debt and program relief to African-American farmers who suffered discrimination in the administration of Department of Agriculture farm credit programs and other agriculture programs, and for other purposes. 
 
 
1.FindingsCongress finds the following: 
(1)In 1998, the Secretary of Agriculture reported to Congress that the majority of African-American farmers who applied to participate in the farm credit programs administered by the Department of Agriculture had been discriminated against. 
(2)As a consequence of the Secretary’s admission, section 741 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 1999 (section 101(a) of Public Law 105–277; 112 Stat. 2681–30; 7 U.S.C. 2279 note), waived the statute of limitations for civil actions brought by African-American farmers in response to such discrimination. 
(3)In October 1998, the United States District Court for the District of Columbia certified a civil class consisting of all African-American farmers, and in April 1999, the plaintiffs, acting through their legal counsel, entered into a consent order with the Secretary of Agriculture providing for specific farm debt relief and certain minimum payments be made to the farmers. 
(4)In June 2002, the United States Court of Appeals for the District of Columbia Circuit ruled that the African-American farmers were the victims of virtual malpractice by their class counsel. 
(5)As a consequence of the class counsel’s actions, thousands of African-American farmers filed claims against the Judgement Fund of the United States that were neither poorly or fraudulently processed to negative ends. 
2.Relief for African-American farmers 
(a)Debt ForgivenessIn the case of each African-American farmer described in subsection (c), the United States permanently forgives any indebtedness, removes from collection, and relinquishes its rights to any payments, in connection with all farm operating loan program debt agreements entered into between the farmer and the Department of Agriculture pursuant to the Consolidated Farm and Rural Development Act (7 U.S.C. 1921 et. seq). 
(b)Payment of minimal reliefIn the case of each African-American farmer described in subsection (c), the Secretary of Agriculture shall pay the minimum relief raised in the combined cases Pigford et al. v. Glickman, Civil Action No. 97–1978 D.D.C. (PLF) and Brewington et al. v. Glickman, Civil Action No. 98–1693 D.D.C. (PLF). 
(c)EligibilityTo be eligible for the relief provided by subsections (a) and (b), an African-American farmer shall present the Secretary with substantial evidence that— 
(1)the farmer was an actual farmer during the period beginning on January 1, 1981, and extending through December 30, 1996, determined in the manner provided in section 311(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1941(a)); and 
(2)the farmer applied for, but failed to receive, any relief pursuant to section 741 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 1999 or through the Black Farmer Settlement as authorized by the United States District Court in Pigford et al. v. Glickman and Brewington et al. v. Glickman.  
(d)Time period covered by reliefThe relief provided by subsections (a) and (b) shall cover farm operating loan or debt agreements entered into during the period specified in subsection (c)(1). 
(e)FundingThere is hereby appropriated to the Secretary of Agriculture, out of amounts in the Treasury not otherwise appropriated, not less than $150,000,000 to make the payments required by subsection (b). 
 
